APPLICATION FOR REHEARING
No. 1586.
Decided Sept. 12, 1940.
BY THE COURT:
Submitted on motion to reopen our ruling overruling the application of plaintiff for rehearing.
In our original opinion we passed upon every issue which was made by the pleadings and the record of testimony. Thereafter counsel for plaintiff suggested that there were certain equities under facts not in the record which should be resolved in' favor of their client. The court then on its own motion fixed a date when a stipulation should be made, setting forth the additional facts upon which the judgment of the court could be invoked. The parties did not prepare the stipulation at the time suggested by the court but plaintiff’s counsel suggested another date at which time it was said' the stipulation would be forthcoming. The court then waited for a considerable time and after objection to further delay was interposed by counsel for defendant we then overruled the application for rehearing.
Under all of the circumstances we feel that the court has extended every opportunity to plaintiff to present his case which he has the right to expect and are of opinion that the motion to reopen the application for rehearing should be denied.
HORNBECK, PJ., GEIGER & BARNES,. JJ., concur.